DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously recite a surfactant.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US 4,014, 806) in view of Hatle et al. (US 9,193,943 B1).
Regarding claims 1-4 and 9-10,  Connor teaches a metal surface (i.e. an oven: 1-10-15) cleaning composition comprising a multifunctional alkaline amine (i.e. hydroxyl groups) compounds such as Mono, di & triethanolamine, diethylethanolamine and N,N-dimethyl ethanolamine (viewed as an alternative equivalent; 3: 64-66) in the amounts such as 3.5 w% and 6.6 w%; [Table 5, Col.10: Composition 3], water in the amounts of about 80 w%; [Tables 4-5], wherein the pH of composition is within the range of 4-12; [4: 27-30]. The composition includes the embodiments which is free of chlorine or chlorinated compounds (as an oxidizer); [Tables 4-5], and composition is preferred for highly alkaline type, i.e. 10-12, and it comprises little or no surfactant; [6: 5-7]. At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to use higher amounts of DMAE to increase the alkalinity of solution (i.e. pH: 9 to 11.5) for further cleaning efficacy along with corrosion or rust prevention of the metal surface(s).  
Regarding claims 1, 5-8 and 11,  Connor does not teach the claimed oxidizer derived from a metal salt.  However, the analogous art of Hatle teaches a hard surface (i.e. metal surfaces) cleaning composition (abstract) comprising an oxidizer such as sodium persulfate (derived from peroxysulfuric acid and an alkaline metal such as sodium) in the amounts of 0.1-15%; [3: 1-3, 6: 20]. At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to add sodium persulfate if Hatle to Connor’s composition with the motivation of enhancing the soil removing properties of composition from any surface in contact as taught by both Connor and Hatle above.  Furthermore, Connor does not teach the small amounts of surfactant that could be added to his composition.  However, Hatle teaches the amount of surfactant in its analogous composition in the range of 0.001 to 5%; [4: 56-60].  It would, obviously, have been possible to add a surfactant in the claimed range with the motivation of enhancing the cleaning efficacy of Connor’s composition as taught by both Hatle and Connor above.
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US 4,014, 806) Hatle et al. (US 9,193,943 B1), as applied to claim 1, and further in view of Nakajima et al. (US 2018/0237727 A1).
Regarding claim 21,  Connor does not teach the instantly claimed fatty alcohol derivative. However, the analogous art of Nakajima teaches a metal surface cleaning composition comprising 2-tetradecyloctadecanol and 2-dodecylhexadecanol; [0040]. It would have been obvious to add the derivatized alcohols of Nakajima to Connor’s composition with the motivation of widening the solvency spectrum, or range, of soil removing of its composition (without chemically causing any adverse effect) as taught by Nakajima above.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US 4,014, 806) in view of Hatle et al. (US 9,193,943 B1).
Regarding claims 12-13,  Connor teaches a metal surface (i.e. an oven: 1-10-15) cleaning composition comprising a multifunctional alkaline amines compounds such as Mono, di & triethanolamine (i.e. dimethyl ethanolamine; 3: 64-66) in the amounts such as 3.5 w% and 6.6 w%; [Table 5, Col. 10: Composition 3], water in the amounts of about 80 w%; [Tables 4-5], wherein the pH of composition is within the range of 4-12; [4: 27-30]. The composition includes the embodiments that is free of chlorine or chlorinated compound (as an oxidizer); [Tables 4-5], and composition is preferred for highly alkaline type, i.e. pH=10-12.  At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to use higher amounts of DMAE to increase the alkalinity of solution (i.e. 9 to 11.5) for further cleaning efficacy along with corrosion or rust prevention of the metal surface(s).  Note that aside from alkaline amines Conner does not appear to teach any ingredient that alters the pH of composition more than 5%, when present more than 3%.
Regarding claim 12,  Connor does not teach the claimed oxidizer such as sodium persulfate.  However, the analogous art of Hatle teaches a hard surface (i.e. metal surfaces) cleaning composition (abstract) comprising an oxidizer such as sodium persulfate in the amounts of 0.1-15%; [3: 1-3, 6: 20]. At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to add sodium persulfate if Hatle to Connor’s composition with the motivation of enhancing the soil removing properties of composition from any surface in contact as taught by both Connor and Hatle above.  Furthermore, Connor does not teach the small amounts of surfactant (6: 5-7} that could be added to his composition.  However, Hatle teaches the amount of surfactant in its analogous composition in the range of 0.001 to 5%; [4: 56-60].  It would, obviously, have been possible to add a surfactant in the claimed range with the motivation of enhancing the cleaning efficacy of Connor’s composition as taught by both Hatle and Connor above.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US 4,014, 806) Hatle et al. (US 9,193,943 B1), as applied to claim 12, and further in view of Nakajima et al. (US 2018/0237727 A1).
Regarding claim 22,  Connor does not teach the instantly claimed fatty alcohol derivative. However, the analogous art of Nakajima teaches a metal surface cleaning composition comprising 2-tetradecyloctadecanol and 2-dodecylhexadecanol; [0040]. It would have been obvious to add the derivatized alcohols of Nakajima to Connor’s composition with the motivation of widening the solvency spectrum, or range, of soil removing of its composition (without chemically causing any adverse effect) as taught by Nakajima above.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/06/15

/LIAM J HEINCER/Primary Examiner, Art Unit 1767